DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parquet et al. (US 20090204206), cited in IDS.
Regarding claim 1, Parquet discloses a vascular coupling device for connecting an artificial heart pump to a vascular circuit of a subject (Fig. 1, section 0028, The heart prosthesis according to the present invention, shown in FIG. 1 in an exploded view, is able to replace the natural left and right ventricles of a patient after their removal. It comprises a rigid body 1 in which artificial left and right ventricles (not visible in FIG. 1) are arranged, said ventricles being provided with means 2, 3 for connection to the 
Concerning claim 3, Parquet discloses resilient coupling portions 26 have open ends with circular outlines (Figs. 2A, 26)
With respect to claim 4, Parquet discloses open ends are provided with collar with outwardly folded rims (Figs. 2A, 26)
Regarding claim 6, Parquet discloses tubular midsection 4-9 comprises a bend of 140° to 90° (Fig. 1, 2A-D, section 0032, The bezel has the general shape of a right-angled parallelepiped provided with two parallel longitudinal side faces, a rear face, a front face and an upper face).
Concerning claim 7, Parquet discloses tubular midsection is straight (Fig. 2A-D).
With respect to claim 8, Parquet discloses the coupling plate 3 is flat with a first side and a second side (Fig. 2A), wherein said second side is a docking surface configured to be coupled to the docking plate 2 in a tight fit by means of the fastening means (Fig. 2B-D).

Concerning claim 10, Parquet discloses coupling surface said first and second receptors are surrounded by coupling grooves arranged to receive said outwardly turned rims of said collars (Fig. 2A-D).
With respect to claim 11, Parquet discloses docking plate 2 is flat and has a docking surface configured to abut said coupling surface in a tight fit when said coupling plate 3 is connected to said docking plate by said fastening means (Fig. 2A-D).
Regarding claim 13, Parquet discloses docking surface said first and second docking ports are surrounded by docking port grooves arranged to receive rimmed flanges provided on said resilient docking portions 26 of said first and second channel connectors (Fig. 2A-D).
Concerning claim 15, Parquet discloses coupling plate 3 and said docking plate 2 are made from a stiff material (Fig. 1, section 0029, 0034, a bezel 2 forming an integral part of said rigid body. bezel or, as is shown in the figures, can form integral parts of the latter, when it is made of an elastic, for example synthetic material).
Regarding claim 18, Parquet discloses docking plate 2 comprises an encasing sac 1 (Fig. 1)
Concerning claim 20, Parquet discloses artificial heart pump connected to a vascular coupling device (Section 0028, The heart prosthesis according to the present invention, shown in FIG. 1 in an exploded view, is able to replace the natural left and right ventricles of a patient after their removal)
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parquet et al. (US 20090204206) in view of Min (US 8535213), both cited in IDS.
	Regarding claim 16, Parquet discloses substantially all the limitations of the claim(s) except for stiff material is stainless steel, titan, and polyurethane.  Min discloses a heart prosthesis with a stiff material is stainless steel, titan, and polyurethane (Column 6 lines 28-31, the case is made of a polymeric material having superior rigidity and biocompatibility, e.g., polycarbonate, or metal alloy having superior biocompatibility, e.g., stainless steel or titanium alloy). It would have been obvious to one having ordinary skill in the art at the time the invention was made to stiff material is stainless steel, titan, In re Leshin, 125 USPQ 416; see also Ballas Liquidating Co. v. Allied Indus. of Kansas, Inc. (DC Kans) 205 USPQ 331.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792